 Case 1:21-cv-02503-BMC Document 15 Filed 06/29/21 Page 1 of 2 PageID #: 48




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                x
MENACHEM SILBER,                :                    Case No.:      1:21-cv-02503
                                :
                    Plaintiff,  :
      vs.                       :                    NOTICE OF SETTLEMENT WITH
                                :                    DEFENDANT EXPERIAN
                                                     INFORMATION SOLUTIONS, INC
EXPERIAN INFORMATION SOLUTIONS, :
                                :
INC.,
                                :
                   Defendants.  :
                                :
                                :
                                :
                                x


       Plaintiff Menachem Silber, (“Plaintiff”) hereby notifies the Court that the present case has

been settled between Plaintiff and Defendant Experian Information Solutions, Inc., (collectively,

the “parties”), and states as follows:

       1.      A settlement agreement is in the process of being finalized between the parties.

Once the settlement agreement is fully executed, and Plaintiff has received the consideration

required, the parties will respectfully request that the case be dismissed and closed.

       2.      The parties respectfully request that the Court stay this action as to Defendant

Experian Information Solutions, Inc., and adjourn all deadlines and conferences.
 Case 1:21-cv-02503-BMC Document 15 Filed 06/29/21 Page 2 of 2 PageID #: 49




DATED: June 29, 2021               COHEN & MIZRAHI LLP
                                   EDWARD Y. KROUB


                                                   /s/ Edward Y. Kroub
                                                  EDWARD Y. KROUB

                                   EDWARD Y. KROUB
                                   300 Cadman Plaza West, 12th Floor
                                   Brooklyn, NY 11201
                                   Telephone: 929/575-4175
                                   929/575-4195 (fax)
                                   edward@cml.legal

                                   Attorneys for Plaintiff




                                    -2-
